                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

ROBERT STEVE BURROWS,                        )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )          Case No. CIV-18-335-SLP
                                             )
WAL-MART STORES EAST, LP,                    )
                                             )
              Defendant.                     )

                                        ORDER

       Before the Court are Defendant’s Motions in Limine [Doc. No. 28]. Defendant’s

motions (filed as a single document) are at issue. See Resp., Doc. No. 34; Reply, Doc. No.

43.

I.     Introduction and background

       On December 16, 2016, Plaintiff visited Defendant’s Stillwater retail location.

Plaintiff alleges that he slipped and injured himself because of an unmarked, clear liquid

in the men’s restroom—which Plaintiff contends had been mopped recently. Plaintiff

asserts a single claim for premises liability/negligence against Defendant. See Pet., Doc.

No. 1-2. To prevail on a premises liability claim, Plaintiff must prove “(1) existence of a

duty on the part of the defendant to protect a plaintiff from injury; (2) defendant’s breach

of the duty; and (3) injury to plaintiff proximately resulting therefrom.” Scott v. Archon

Grp., L.P., 2008 OK 45, ¶ 17, 191 P.3d 1207, 1211.

       “The purpose of a motion in limine is to allow the Court to decide evidentiary issues

in advance of trial to avoid delay and ensure an evenhanded and expeditious trial.” Dry
Clean Super Ctr., Inc. v. Kwik Indus., Inc., No. 08-cv-578-WJM-CBS, 2012 WL 503510,

at *4 (D. Colo. Feb. 15, 2012). “Properly filed motions in limine permit the trial judge to

eliminate from further consideration evidentiary submissions that clearly ought not to be

presented to the jury because they clearly would be inadmissible for any purpose.” Id.

(quotation marks omitted). Motions in limine “are designed to narrow the evidentiary

issues for trial and to eliminate unnecessary trial interruptions.” Graves v. Dist. of

Columbia, 850 F. Supp. 2d 6, 10 (D.D.C. 2011) (quotation marks omitted). Limine

motions “should target their arguments to demonstrating why certain items or categories

of evidence should (or should not) be introduced at trial, and [they should] direct the trial

judge to specific evidence in the record that would favor or disfavor the introduction of

those particular items or categories of evidence.” Id. at 11.

       Some limine rulings, like those involving balancing under Federal Rule of Evidence

403, are necessarily preliminary because the required balancing may be reassessed as the

evidence actually comes in at trial. Thus, a court’s limine rulings are subject to change as

the case unfolds or at the Court’s discretion. See Luce v. United States, 469 U.S. 38, 41-

42 (1984). Or, a judge may decline to rule on an issue raised via limine motion, preferring

to “await developments at trial before [so] ruling” to allow the “decision[ to] be better

informed by the context, foundation, and relevance of the contested evidence within the

framework of the trial as a whole.” Graves, 850 F. Supp. 2d at 11 (quotation marks and

citations omitted).

       The Court expects the parties’ counsel to abide by these rulings. Counsel are to

make relevant witnesses aware of the rulings indicated herein as well.


                                             2
II.    Discussion and analysis

       A.     Defendant’s exclusion requests to which Plaintiff does not object

       Defendant asks the Court to exclude (i) “[p]ossible insurance coverage for

Walmart,” (ii) “[a]ccidents and/or injuries occurring at any other Walmart store[s],” (iii)

“[o]ther accidents and/or injuries occurring at the subject Walmart which are not

substantially similar to the allegations made by Plaintiff,” (iv) “[e]vidence of Walmart’s

financial information, net worth, sales information and the number of Walmart stores,” and

(v) testimony from Dr. Will Clark or “any report, calculation or opinions created by Dr.

Will Clark.” Mot. 1-2, Doc. No. 28. Plaintiff indicates that he does not intend to present

any such evidence. Accordingly, Defendant’s requests for exclusion of these types of

evidence are GRANTED based on the parties’ agreements regarding the same.

       B.     Defendant’s subsequent remedial measures

       Defendant requests that the Court prohibit Plaintiff from “introducing [evidence] of

subsequent measures to prove negligence or culpable conduct” under Rule 407. Mot. 5,

Doc. No. 28. Plaintiff indicates that any evidence regarding post-injury actions taken by

Defendant will be introduced for a permissible purpose—i.e., impeachment and to rebut

defenses offered by Defendant. See Fed. R. Evid. 407.

       To the extent Defendant seeks to prevent Plaintiff from introducing video taken

outside its restroom from immediately following when Plaintiff claims to have been

injured, Defendant’s exclusion request is denied. Based on the description of the video

provided by both Plaintiff and Defendant, it appears to the Court that the video is relevant.

Defendant’s objection to the video is that it does not show the location where Plaintiff


                                             3
claims to have actually been injured. But Defendant may inquire of any witness with which

Plaintiff’s counsel discusses the video regarding what the vide does or does not show.

       Lacking sufficient context at this time to rule further on Defendant’s limine request,

the Court will reserve ruling on questions related to the remainder of this request until trial.

If the Court allows admission of evidence falling within the scope of Rule 407, the Court

will issue an appropriate limiting instruction to the jury at Defendant’s request regarding

their consideration of such evidence. See Rimkus v. Nw. Colo. Ski Corp., 706 F.2d 1060,

1066 (10th Cir. 1983).

       C.     Plaintiff’s non-use of health insurance

       Defendant’s sixth limine request—for exclusion of “[a]ny mention of medical bills

beyond those paid by insurance, [by] Plaintiff, or [as shown by] liens filed for those bills”

(id. at 2)—has been addressed by the Court in its ruling on Plaintiff’s limine motions, being

filed contemporaneously hereto. No additional expansion on the Court’s ruling is required.

       D.     Plaintiff’s medical records and bills

       Defendant asks the Court to bar Plaintiff from “introduc[ing] numerous medical

records and/or bills by his own testimony.” Mot. 8, Doc. No. 28. To the extent Defendant’s

request addresses Plaintiff’s medical bills, it is moot based on the parties’ stipulation as to

“the identify and authenticity of [Plaintiff’s] medical bills.” Resp. 5, Doc. No. 34; see

Reply 2, Doc. No. 43 (indicating only that the parties have not reached a stipulation as to

Plaintiff’s medical records, but not addressing medical bills).

       As to Defendant’s request to bar Plaintiff from authenticating his own medical

records regarding treatment and the necessity for such treatment, the Court will address


                                               4
Plaintiff’s medical records once such records are available to the Court for its review at

trial. Plaintiff must, before such records are submitted to the jury, authenticate the records

via stipulation, testimony of an appropriate witness, or as otherwise allowed by applicable

rules and precedent.       Plaintiff may not provide expert testimony regarding the

reasonableness or necessity of his medical treatment unless such testimony is within

Plaintiff’s personal knowledge or the general knowledge of a lay person. See infra Part

II.E.

        E.     Pseudo-expert testimony by Plaintiff regarding reasonableness
               and necessity of medical treatment and regarding injury
               causation

        Defendant fears that Plaintiff may “attempt to testify as to the nature and extent of

his alleged injuries, [the] reasonableness and necessity of [his] medical treatment, and the

causation of his injuries, including potential future medical treatment.” Mot. 9, Doc. No.

28. The parties have not provided the Court sufficient information for it to evaluate what

testimony Plaintiff intends to offer. Certainly, Plaintiff may testify regarding what he

experienced and what he observed. However, to the extent Plaintiff attempts to opine

regarding causation for medical injuries beyond that which is obvious to a lay person (e.g.,

if a person dropped a heavy object on someone’s foot, the cause of injury to the foot might

not require expert testimony absent any pre-existing condition), Plaintiff will be disallowed

from doing so. See Fed. R. Evid. 701; Shelton v. Apex Surgical, LLC, No. CIV-08-1087-

HE, 2009 WL 3837411, at *4 (W.D. Okla. Nov. 13, 2009). The Court reserves ruling on

questions related to the remainder of this request until trial.




                                               5
       F.     Allegedly arbitrary safety rules

       It is unclear from the parties’ briefs what Defendant seeks to exclude and what

Plaintiff seeks to introduce under Defendant’s ninth limine request.         Accordingly,

Defendant’s request is DENIED without prejudice to the issue being raised at trial where

additional clarity may be provided to the Court regarding the evidence at issue.

III.   Conclusion

       IT IS THEREFORE ORDERED that Defendant’s Motions in Limine [Doc. No. 28]

are GRANTED IN PART and DENIED IN PART as stated herein.

       IT IS SO ORDERED this 28th day of May, 2019.




                                            6
